Vincent Sorgi Vice President and Controller Tel. 610.774.3621Fax 610.774.6092 vsorgi@pplweb.com PPL Corporation Two North Ninth Street, GENTW15 Allentown, PA 18101-1179 Tel. 610.774.5151 http://www.pplweb.com July 22, 2011 VIA EDGAR Mr. William H. Thompson Accounting Branch Chief Securities and Exchange Commission treet, N.E. Washington, D.C. 20549 Re: Correspondence from you dated July 19, 2011 concerning PPL Corporation, PPL Electric Utilities Corporation, PPL Energy Supply, LLC Form 10-K for Fiscal Year Ended December 31, 2010 Filed February 28, 2011 Form 10-Q for Fiscal Quarter Ended March 31, 2011 Filed May 6, 2011 File Nos. 1-11459, 1-00905 and 1-32944 PPL Corporation Definitive Proxy Statement on Schedule 14A Filed April 6, 2011 File No. 1-11459 Dear Mr. Thompson: This letter is in response to your correspondence dated July 19, 2011 concerning the filings listed above for PPL Corporation, PPL Electric Utilities Corporation and PPL Energy Supply, LLC.In that letter, you asked that we respond to the comments within ten business days or advise the staff when we will respond.As discussed during our July21, 2011 phone conversation, we do not expect to be in a position to respond within the ten business day period, and we appreciate your agreeing to provide us up to an additional ten business days to respond.We currently expect to respond no later than August 16, 2011.In the meantime, please do not hesitate to contact me.I can be reached at 610-774-3621. Sincerely, /s/ Vincent Sorgi Vincent Sorgi Vice President and Controller PPL Corporation PPL Electric Utilities Corporation PPL Energy Supply, LLC
